Citation Nr: 0840317	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, and from April 1951 to December 1952.  He 
thereafter served in the U.S. Marine Corps Reserve until his 
retirement in July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  

A videoconference hearing was held in November 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

In April 2007, the Board remanded the matter for additional 
evidentiary development.  While the matter was in remand 
status, in a September 2007 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 30 percent rating from March 5, 2004, and a 40 
percent rating from July 12, 2007.  This determination 
constitutes a full award of the benefits sought on appeal 
with respect to the claim of service connection for bilateral 
hearing loss.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. 
Cir. 1997).  

In May 2008, the Board remanded the remaining issue of 
entitlement to service connection for tinnitus for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus was not shown during the veteran's active service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current tinnitus is not causally 
related to his active service or any incident therein, nor is 
it causally related to or aggravated by his service-connected 
hearing loss.  


CONCLUSION OF LAW

Tinnitus was not incurred during active service nor is it 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in March 2004.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in March 2006, the RO sent the 
veteran a letter for the express purpose of notifying the 
veteran of the additional elements imposed by the Court in 
Dingess.  The RO has since reconsidered the veteran's claim, 
including in January and July 2008 Supplemental Statements of 
the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.  Neither the 
veteran nor his representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified or 
submitted by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The 
veteran has also been afforded two VA medical examinations in 
connection with his claim.  The Board finds that the reports 
of these examinations, along with a May 2008 addendum, 
provide the necessary medical opinions.  38 C.F.R. 
§ 3.159(c)(4) (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  He was examined on 
several occasions between 1946 and 1968 and his ears were 
consistently normal on clinical evaluation.  An audiometric 
examination performed in April 1962 revealed high frequency 
hearing loss, but the report is negative for notations of 
tinnitus.  

Post-service medical records show that in September 1988, the 
veteran reported that he had noticed gradually decreasing 
hearing acuity over the past eight years, as well as 
intermittent tinnitus in the past few years.  He reported a 
long history of noise exposure in the military.  No other 
noise exposure was reported.  The veteran was fitted with 
hearing aids.

In March 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus which he argued were due to acoustic trauma 
during service.  

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2004, at which he was diagnosed 
as having hearing loss and tinnitus.  The examiner indicated 
that it was his opinion that the veteran's current hearing 
disability was not service-connected, given his post-service 
civilian occupational noise exposure in a factory setting.

In the August 2004 rating decision on appeal, the RO denied 
the claim, finding that the veteran's hearing loss and 
tinnitus were not caused by service; rather, medical evidence 
indicated that they were due to post-service noise exposure.  

The veteran appealed the RO's determination.  In connection 
with his appeal, the veteran testified at a Board 
videoconference hearing in November 2006.  He testified that 
the only noise exposure he had ever had during his lifetime 
was during his active military service, and his annual 
training camps in the Marine Corps Reserve.  He explained 
that his civilian work had been for Western Electric in an 
office environment, where there was no noise exposure.  The 
veteran testified that the examiner who had performed the 
August 2004 medical examination had been given erroneous 
information regarding his civilian noise exposure.  

The veteran again underwent VA medical examination in July 
2007, at which he complained of bilateral hearing loss and 
tinnitus.  He reported a history of acoustic trauma during 
service, and denied significant post-service noise exposure.  
With respect to his tinnitus, the veteran indicated that he 
currently experienced episodes of moderate bilateral tonal 
tinnitus lasting up to 15 seconds.  He indicated that he 
first noticed these symptoms approximately six years prior.  
After examining the veteran and reviewing his claims folder, 
the examiner concluded that it was as likely as not that the 
veteran's bilateral hearing loss was related to noise 
exposure during service.  The examiner indicated that it was 
not likely that the veteran's tinnitus was related to his 
military service, as the veteran stated that his tinnitus had 
begun well after his separation from service.  

Based on the examiner's opinion, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
30 percent rating from March 5, 2004, and a 40 percent rating 
from July 12, 2007.  

Following the RO's decision, the Board solicited a medical 
opinion in order to address the question of whether the 
veteran's tinnitus is causally related to or aggravated by 
his service-connected bilateral hearing loss.  

In a May 2008 addendum, the VA examiner who had conducted the 
July 2007 VA medical examination indicated that he had 
reviewed the veteran's claims folder for the purpose of 
providing an opinion as to whether it is at least as likely 
as not that the veteran's tinnitus was causally related to or 
aggravated by his service-connected hearing loss.  The 
examiner explained that hearing loss did not cause tinnitus.  
He further noted that because the onset of the veteran's 
hearing loss and tinnitus were not coincident, they did not 
have a common etiology.  He noted that the veteran first 
noticed his tinnitus approximately seven years prior, many 
years after his military service.  Given these factors, the 
examiner indicated that it was his opinion that the veteran's 
tinnitus was not likely causally related to or aggravated by 
his service-connected hearing loss.  

In an October 2008 statement, the veteran indicated that his 
tinnitus had been present for many years.  He indicated that 
his tinnitus may have been present during his service, but he 
couldn't recall.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

The veteran contends that he developed tinnitus secondary to 
noise exposure from rifle and mortar fire during his periods 
of active duty, as well as during his lengthy period of 
service in the U.S. Marine Corps Reserve, which ended in July 
1968.

As an initial matter, the Board finds that the veteran's 
contentions of in-service noise exposure are credible and 
competent, consistent with his military duties.  As noted, 
however, that an injury from acoustic trauma occurred in 
service is not enough; there must be chronic disability 
resulting from that injury.  

In this case, the veteran's service medical records are 
negative for complaints or findings of tinnitus.  Moreover, 
the record on appeal is negative for medical evidence of 
tinnitus until 1988, many years after the veteran's 
separation from service.  

Based on the evidence set forth above, the Board finds that 
tinnitus was not present in service or for many years 
thereafter.  To the extent the veteran now claims that his 
tinnitus may have been present since service, the record does 
not support his recollections in this regard.  While the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App.  
488, 496 (1997).  

In this case, the absence of medical evidence in service and 
for many years thereafter constitutes negative evidence 
against the claim because it tends to disprove the claim that 
tinnitus is the result of acoustic trauma injuries sustained 
in service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any contemporaneous evidence of 
tinnitus between the veteran's military service and the 
evidence showing tinnitus in 1988 is itself evidence which 
tends to show that such condition did not have its onset in 
service or for many years thereafter and is not the result of 
acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir.  
2000) (holding that the absence of medical records during  
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of  
the section 1111 presumption of soundness).

In addition to the absence of evidence of complaints of 
tinnitus for many years after service, the Board notes that 
the record also contains clinical evidence which contradicts 
the veteran's recent recollection that his tinnitus may have 
been present since service.  As discussed above, for example, 
in 1988, the veteran reported intermittent tinnitus over the 
past "few years."  During the July 2004 VA medical 
examination, he recalled that the onset of his tinnitus had 
been two to four years prior.  During the July 2007 VA 
medical examination, he recalled the onset of his tinnitus as 
being approximately six years prior.  The Board assigns more 
probative value to the veteran's reports in clinical settings 
regarding the onset of his tinnitus.  His October 2008 
recollection that his tinnitus may have been present since 
service, but he can't recall, is simply too speculative and 
inconclusive to support a finding that tinnitus has been 
present since service, particularly in light of the 
conflicting reports elsewhere in the record.  

Despite the fact that the service medical records are 
negative for findings of a tinnitus, and despite the fact 
that the post-service medical records are negative for 
notations of tinnitus for many years thereafter, the Board 
notes that service connection may nonetheless be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  Similarly, if 
there is competent evidence that the veteran's current 
tinnitus is causally related to or aggravated by any service-
connected disability, secondary service connection may be 
established.  38 C.F.R. § 3.310.

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current tinnitus, first 
shown many years after service, is the result of acoustic 
trauma he sustained during his active service or is causally 
related to or aggravated by any service-connected disability.

In that regard, the Board notes that in July 2004, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that it is not as least as 
likely as not that the veteran's current tinnitus is related 
to his military service.  Similarly, in a July 2007 opinion, 
a VA examiner concluded that it was not likely that the 
veteran's tinnitus was related to his military service, as 
the veteran had stated that his tinnitus had begun well after 
his separation from service.  Finally, in a May 2008 opinion, 
the VA examiner concluded that the veteran's tinnitus was not 
causally related to or aggravated by his service-connected 
hearing loss.  

The Board finds that these opinions are persuasive and 
assigns them great probative weight.  The unequivocal 
opinions were rendered by audiologists who clearly have the 
expertise to opine on the matter at issue in this case.  In 
addition, the examiners addressed the veteran's contentions, 
gave a considered rationale for their opinions, and based 
such opinions on a review of the veteran's claims folder 
and/or noise exposure history, as well as an examination of 
the veteran.  The Board notes that there are no conflicting 
medical opinions of record attributing the veteran's tinnitus 
to his active service or to any service-connected disability.  

The Board has considered the veteran's own statements to the 
effect that his tinnitus was incurred in service as a result 
of exposure to acoustic trauma.  The Board recognizes the 
veteran's sincere belief that his tinnitus is related to his 
military service.  Nevertheless, the veteran has not been 
shown to have the professional expertise necessary to provide 
a medical opinion as to the causal relationship between his 
current tinnitus and his military service.  For these 
reasons, his opinion is not probative.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that tinnitus was not present during the veteran's 
active service or for many years thereafter and that the 
veteran's current tinnitus is not causally related to his 
active service or any incident therein, including noise 
exposure, nor is it causally related to or aggravated by any 
service-connected disability, including hearing loss.



ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


